DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 24 January 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

AMEND Claim 18 to read:
A method for automated maintenance of the airfoil-shaped body having the protrusion projecting from the  trailing edge using the automated apparatus as recited in claim 12, the method comprising: (a) mounting an end effector-carrying platform comprising the end effector and the chassis on the airfoil-shaped body so that the drive roller is in contact with the surface of the airfoil-shaped body and the foam follower roller is in contact with the trailing edge of the airfoil-shaped body while in a deformed state; (b) moving the end effector-carrying platform in a spanwise direction along the airfoil-shaped body so that the deformed foam follower roller first rolls along the trailing edge and then deforms further as the foam follower roller contacts and climbs over the the sensor to sense when the foam follower roller is approaching the protrusion during step (b); and (f) moving the foam follower roller away from the 6Atty. Docket: 13-0892-DIV[2] trailing edge in response to [[a]]the signal from the sensor indicating that the foam follower roller is approaching the protrusion.

Priority
	Examiner finds the priority date of present Claims 1 – 20 as being 25 September 2013 as the earliest disclosure of the claimed invention including a follower roller comprising foam occurs in the US 14/036,464 application.

Response to Arguments
Applicant’s arguments with respect to Claim 18 have been fully considered and are persuasive.  The Objection to Claim 18 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 – 10, 12, 13, 15 – 18, and 20 have been fully considered and are persuasive.  The Prior Art Rejections of Claims 1 – 10, 12, 13, 15 – 18, and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 10, 12, 13, 15 – 18, 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 11, the prior art fails to anticipate nor render obvious An automated apparatus for moving an end effector over a surface of an airfoil-shaped body having a protrusion projecting from a trailing edge, comprising: a lead screw; a stepper motor that drives the lead screw for controlling a chordwise position of the rearward body part relative to the forward assembly; a sensor configured to indicate that the foam follower wheel is approaching the protrusion; and a control computer configured to activate the stepper motor to move the rearward body part rearward in response to a signal from the sensor indicating that the foam follower roller is approaching a protrusion, in combination with the recited claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner




/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856